Mr. Justice Magruder, dissenting: Under the rule frequently announced by this court the ordinance here involved must be held to be on its face “invalid.” “Invalid” does not mean “defective” or “insufficient.” Webster defines the word “invalid” in his .dictionary as follows: “Having no force, effect or efficacy; void; null; as an invalid contract or agreement.” This definition of “invalid” has been adopted by the American and English Encyclopaedia of Law. (Vol. 11, p. 780). The same definition has been endorsed and approved by the Supreme Court of Indiana in the case of State ex rel. MacKenzie v. Casteel, 110 Ind. 174, where Mr. Chief Justice Elliott says: “The word employed in the first of the sections quoted is ‘invalid;’ and this word is defined by Webster to mean ‘having no force, effect or efficacy; void; null.’ If a sale is null or void, it can convey nothing at all,” etc. The fact that the cause was remanded does not indicate that the confirmation judgment was regarded as merely defective. This court has power to remand a cause to the circuit court, and direct it to undo its void judgment.